DETAILED ACTION
This Office Action is in response to Amendment filed August 5, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 1-3, 7-12 and 21-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
(1) Claims 1-3, 7-12 and 21-25 are directed to an intermediate product of a partially-processed driving back plane, which is distinct from a final product of a driving back plane, because while the height of the extended anode in the final product of a driving back plane cannot change, the extended anode in the intermediate product of the partially-processed driving back plane is claimed to be adjustable as recited in claims 1 and 24.
(2) Claim 26 is directed to a Micro-LED chip that is not a driving back plane.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-3, 7-12 and 21-26 are withdrawn from consideration as being directed to a non-elected invention, and no claims are directed to a driving back plane presented in the original claims.  See 37 CFR 1.142(b) and MPEP § 821.03.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        August 9, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815